NDIL (02/12) Notice of Correction
                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS

Date: 11/19/2018                                                   Case No.: 18-cv-06785

Case Title: In Re: Local TV Advertising Antitrust Litigation
                                                          Judge: Virginia M. Kendall


                                        NOTICE OF CORRECTION

One of the following errors/deficiencies has been identified in document # : 106

        The document is on the incorrect case.
        Note: If this is a motion, the docket clerk has termed the motion from the incorrect case.

        The document is on the correct case but the case number and title do not match.

        The incorrect document [pdf] was linked to the entry

        The incorrect file date was entered.

  ✔     The incorrect event was used. The title of the document does not match the text of the entry.

        The entry is a duplicate of entry [ ] .

        Other:

Corrective action taken by the Clerk:

        The text of the entry has been edited and the pdf replaced with a pdf that states “Entered in
        Error”.

        The following notation has been added to the text of the entry (Linked document has the
        incorrect case title or Linked document has the incorrect case number.)

        The correct document [pdf] has been linked to the entry.

        The file date has been corrected.

        The text of the entry has been edited.

        The text of the entry has been edited to read “Duplicate filing of document number [ ].

  ✔     Other: event corrected to motion.

Corrective action required by the filer:

        Counsel must re-file the document

        Other: Provide brief explanation.

                                                  Thomas G. Bruton, Clerk of Court

                                            By:   Peggy Klutcharch
                                                  ______________________________
                                                   Deputy Clerk
